Opinion issued September 8, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00570-CV
                           ———————————
                          RITA LEMONS, Appellant
                                        V.
    BETTY J. GARMOND, MAMIE BRIGHT, JUSTIN THOMAS, AND
               JACQUELINE R. WOODARD, Appellees


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 14-DCV-213789


                         MEMORANDUM OPINION

      Proceeding pro se, appellant, Rita Lemons, timely filed a notice of appeal

from the trial court’s final “Order Granting Defendant’s Motion to Dismiss Baseless

Causes of Action and Motion for No-Evidence Summary Judgment.” We dismiss

the appeal.
      Appellant submitted a brief to this Court before the appellate record was

complete. See TEX. R. APP. P. 34.1 (appellate record consists of clerk’s record and,

if necessary to appeal, reporter’s record), 38.6(a) (appellant must file brief within

thirty days after later of date clerk’s record or reporter’s record was filed). We

notified appellant that her brief had been received and did not comply with the

requirements of Texas Rule of Appellate Procedure 38.1. See TEX. R. APP. P. 38.1

(setting out requisites for appellant’s brief). The “appellate rules have specific

requirements for briefing that require, among other things, that an appellant provide

a statement of facts, which includes references to the record, and an argument that

is clear and concise with appropriate citations to authorities and the record.” Holz

v. U. S. of Am. Corp., No. 05-13-01241-CV, 2014 WL 6555024, at *1 (Tex. App.—

Dallas Oct. 23, 2014, no pet.) (mem. op.). And although we construe an appellate

brief liberally, a party proceeding pro se must comply with all applicable procedural

rules. Green v. Midland Mortg. Co., 342 S.W.3d 686, 692 n.7 (Tex. App.—Houston

[14th Dist.] 2011, no pet.) (citing Harris v. Showcase Chevrolet, 231 S.W.3d 559,

561 (Tex. App.—Dallas 2007, no pet.)). Accordingly, we ordered appellant to file

an amended brief in compliance with the applicable Texas Rules of Appellate

Procedure, including rule 38.1.

      Appellant filed an amended brief. However, on July 7, 2016, the Clerk of this

Court notified her that the amended brief did not comply with the requirements of


                                         2
rule 38.1 and the Court might dismiss her appeal unless she filed an amended brief

in compliance with the rule by July 28, 2016. See TEX. R. APP. P. 38.1, 38.9(a),

42.3(b); Hargest-Davis v. Crescent M & P, LLC, No. 01-15-00328-CV, 2016 WL
1714522, at *1 (Tex. App.—Houston [1st Dist.] Apr. 28, 2016, no pet.) (mem. op.);

see also Briggs v. Washington Fed., No. 05-15-00834-CV, 2016 WL 3398394, at *2

(Tex. App.—Dallas June 20, 2016, no pet. h.) (mem. op.) (dismissing appeal when

appellant’s initial brief did not comply with rules of appellate procedure and he failed

to file amended brief in compliance with rules). Appellant has failed to file an

amended brief or otherwise respond.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM


Panel consists of Justices Jennings, Keyes, and Brown.




                                           3